Citation Nr: 9912781	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February to 
August 1960, and served on active duty from October 1961 to 
August 1962.

By rating decision in January 1988, the Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for a low back disability.  He was notified of 
that decision and of his right to appeal by a letter dated 
the next month, but a timely appeal was not received.  In 
December 1992, he submitted additional evidence seeking to 
reopen his claim for service connection for a low back 
disability.  In a July 1993 rating decision, the RO continued 
to deny service connection for a low back disability.  In 
June 1997, the Board found that the veteran had submitted new 
and material evidence and reopened the claim.  The case was 
remanded for further development.  Said development having 
been completed, the case is properly before the Board for 
adjudication.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran's current back disorder is 
related to his military service or any incident thereof.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In the interest of clarity, the Board 
will initially discuss the relevant law and VA regulations.  
The factual background of this case will then be reviewed.  
Finally, the Board will analyze the veteran's claim and 
render a decision.

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that a current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question as to the claim presented is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Factual Background

The service medical records are associated with the claims 
folder.  The veteran was referred to the orthopedic clinic in 
June 1960 for his back.  It was noted that he had a muscle 
strain and possible cracked rib.  He was hospitalized for 
several days.  The diagnosis was low back strain which was 
noted on release from the hospital to be much improved.  The 
veteran's spine was evaluated as normal on the separation 
examination in July 1960.

A report of medical history in June 1961 reflects that the 
veteran reported difficulties with his back.  The examiner 
noted that the veteran's back was not bothering him at that 
time and that, apparently, there were no sequelae.  The 
discharge examiner clinically evaluated the veteran's back as 
normal.

On a reenlistment examination in September 1961, the spine 
was described as being normal.  On a report of medical 
history about nine days later in September 1961, in 
conjunction with the entrance examination, the veteran 
related that he had had back pain since basic training in 
Fort Knox, Kentucky in 1960.  He indicated that he had been 
hospitalized for three weeks.  On the entrance examination in 
September 1961, the spine was abnormal.  Minimal tenderness 
in the lumbosacral area was noted.  It was indicated that he 
had an incipient lumbosacral disc.

Private medical records from Scott and White Hospital 
indicate that the veteran was admitted in October 1961.  The 
examiner reported: "The patient has been called up for the 
army but states that the examination was such that he felt 
sure that he had trouble which was not located by them, and 
he came on his own for a complete physical."  X-rays were 
essentially negative.  The examiner noted that the veteran 
had a history of recurrent episodes of acute low back 
discomfort for the past year, and that the history would be 
in keeping with a lumbar disc injury in spite of essentially 
negative findings.  The diagnosis was lumbar disc injury.

Service medical records reflect that the veteran was seen in 
October 1961 for complaints of back pain which occurred over 
the past eighteen months and which recently had become more 
severe.  He had been diagnosed as "disc" previously and 
treated with pelvic traction.  The impression was lumbar disc 
injury.  When seen two days later, the veteran reported that 
two months earlier, he injured his disc while lifting a table 
top.  In November 1961, service medical records noted that 
the veteran had recurrent herniated nucleus at L5-S1 level.  
The veteran was referred for an orthopedic evaluation and it 
was noted that he continued to complain of radiation of low 
back pain, with intermittent numbness in the entire right 
lower extremity.  It was noted that X-rays revealed spina 
bifida of S1, a good lumbar curve, and no other 
abnormalities.  It was stated that the veteran did not wish 
surgery.

The veteran was hospitalized in December 1961, and reported 
that he experienced his second attack of low back pain on 
October 12, 1961, while caught off balance lifting a heavy 
object above his head.  An X-ray of the lumbosacral spine was 
normal.  The diagnosis was lumbosacral strain, chronic, 
improved.  A clinical evaluation of the spine of the 
separation examination in June 1962 was normal.

The is no relevant medical evidence covering the next dozen 
years.

The veteran was hospitalized in a private facility from 
November to December 1975.  It was reported that he had been 
injured the previous September.  He stated that he strained 
his back at work.  It was noted that the veteran related a 
slight low back injury approximately fourteen years earlier.  
During the hospitalization, a lumbar laminectomy was 
performed, with diskectomies.  The diagnosis was herniated 
intervertebral disc, L4-5 and L5-S1, with an extruded 
fragment at the L4 disc.  The examiner commented that he did 
not feel that the previous injury was related to his present 
problem.

There are no pertinent medical records covering approximately 
the next sixteen years.

Electromyography tests conducted in May 1992, subsequent to a 
motor vehicle accident reflect nerve root irritation at C5-C6 
and L5-S1 and/or muscle spasms with ongoing radiculopathy to 
the L5-S1 on the left side.  Magnetic resonance imaging 
showed post surgical changes at L4-5 and L5-S1 with 
intermediate signal intensity material.  

The veteran was hospitalized in July 1992.  He reported a 
history significant for lumbar laminectomy in 1974.  He also 
reported that he was able to return to his regular duties and 
was asymptomatic until the motor vehicle accident in April 
1992.  Private physician P. N., M.D., reported in August 1992 
that it was her opinion that the veteran did not have a 
herniated disc.  She indicated that his current disability 
was myofascial in nature.

X-rays of the lumbar spine dated in February 1993 reflect the 
presence of degenerative osteophytes at L2-L3 and L3-L4.  
There was no evidence of spondylolysis, no signs of trauma 
and the disc spaces were well preserved.  

In July 1993, the veteran submitted letters from three people 
with whom he had served.  The commanding officer of his unit, 
A.B.B., indicated that the veteran had developed medical 
problems subsequent to his arrival at Fort Polk, and that he 
had received treatment for quite some time both as an 
inpatient and outpatient.  A. J. stated that he had been 
stationed with the veteran and recalled that he had been 
hospitalized for several days with a back injury.  Finally, 
J.C.B. related that he had been hospitalized at the same time 
as the veteran and that he was transferred to Brooke General 
Hospital for severe back problems.

In October 1994, the veteran testified at a hearing before 
the RO that he first injured his back in 1960 when he stepped 
into a hole  He reported that, as a result, he was in the 
hospital for approximately two weeks.  He indicated that he 
was subsequently discharged from serve.  He reported that 
just prior to returning to service, the veteran was again 
hospitalized, this time in a private facility for several 
days for severe back pain which he stated had been constant 
since the 1960 incident.  He stated that had been recalled to 
duty and released by the private hospital.  The veteran 
testified that he was hospitalized by the military shortly 
after his return to duty.  He stated that he was hospitalized 
on and off for approximately six months, the longest of which 
lasted two months.  He testified that he was told he had 
several shattered discs in his back.  He reported that the 
first surgery on his back occurred in 1974.

X-rays in October 1994 showed mild to moderate degenerative 
disc changes at L3-4 with more advanced apophyseal 
degenerative change at L4-5 and L5-S1 on the right.  EMG and 
MRI reports were negative.  The examiner diagnosed the 
veteran's symptoms as a somatoform disorder.  

As indicated in the Introduction, the Board remanded this 
case in June 1997 so that a VA orthopedic examination could 
be conducted.  The examining physician was asked by the 
Board, in essence, to determine if the veteran's current back 
disability was related to the symptoms for which he was 
treated during service.

A VA examination was conducted in June 1998.  The examiner 
stated that he was a board certified orthopedic surgeon and 
that he had reviewed the claims file.

The examining physician noted a history of injury to the 
lumbar spine in 1960, 1975 and 1992.  X-rays showed some 
moderate degenerative changes throughout the lumbar spine, 
with evidence of a laminectomy on the right side at 4-5 and 
5-1.  The impression was that the veteran had a history of 
chronic low back pain related to an injury sustained in 
service and a superimposed history with subsequent surgery 
which resulted in chronic moderate back and right leg 
symptoms.  The examiner specifically indicated that it is not 
likely that the veteran's current low back disability is 
related to service.  The examiner was of the opinion that the 
symptoms in service were in the nature of a lumbar strain, a 
soft tissue injury which would have inexorably resolved.  The 
examiner further indicated that the disc surgery was not 
related to the in-service injury.  The examiner agreed with 
the December 1975 comments of S.J., M.D. who indicated that 
the injury in service was not related to the veteran's 
current back disability.

Analysis

As set forth above, in order for a claim to be well-grounded, 
there must be 1) competent evidence of a current disability 
(a medical diagnosis); 2) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
of 3) a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

There is currently a diagnosis of a low back disability.  
Therefore, the first prong of the Caluza test, current 
disability, has been met.  The service medical records, lay 
statements and veteran's testimony all reflect that the 
veteran injured his back in service.  Thus, the second prong 
of the Caluza analysis, incurrence of a disease or injury 
during service, has also been met.  However, there is no 
evidence of a link between the current diagnosis and service.  
Therefore, the third prong of the Caluza test has not been 
met.

Initially, by way of background the Board observes that the 
June 1962 separation physical examination was essentially 
normal and that there is no medical evidence of record which 
reflects treatment for the veteran's back from discharge in 
1962 to service through 1975, over 12 years later.  A private 
physician in December 1975 reported that he was aware of the 
veteran's prior back history in service, but was not of the 
opinion that the previous injury was related to his current 
problem.  

Thereafter, there is no evidence of treatment to the 
veteran's back from 1975 through May 1992, when the veteran 
was seen for back pain subsequent to a motor vehicle accident 
in April 1992.  The veteran reported that following treatment 
in the 1970's for back pain, he was able to return to his 
regular duties and was asymptomatic until the April 1992 
accident.  The VA examiner who saw the veteran in June 1998 
acknowledged that the veteran received treatment to his back 
in service.  However, having reviewed the claims folder and 
medical evidence of record, the VA orthopedic surgeon was of 
the opinion that the veteran sustained a soft tissue injury 
which during service was not related to the current back 
disability.

The Court has held that "[i]n the absence of competent 
medical evidence of a . . . causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997).  In this instance, the veteran has proffered only 
his lay assertions that he is entitled to service connection 
for a low back disability.  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Moreover, as is evident from the 
recitation of evidence above, continuity of symptomatology 
during service is lacking.  Indeed, there are not one but two 
gaps of over a decade in the veteran's medical history.

The Board notes that in the April 1999 informal hearing 
presentation, the veteran's representative argues that the 
April 1998 VA orthopedist's opinion that the veteran had a 
soft tissue injury during service is purportedly contradicted 
by two medical specialists during service who indicated that 
the veteran had disk problems during service.  However, last 
diagnosis of record during service, in December 1961, was 
lumbosacral strain, which is congruent with the April 1998 
examiner's opinion.  To the extent that the veteran's 
representative is disagreeing with the VA orthopedist as to 
the correct in-service diagnosis, the lay opinion of the 
representative must be disregarded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Just as the Board cannot 
rely on its own unsubstantiated medical conclusions, neither 
can the veteran and his representative.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, and most significantly, there is a lack of nexus 
evidence linking the veteran's current disability to service 
or any incident thereof.  There is no competent medical 
evidence of record providing such a link and the veteran's 
claim fails for that reason.

In summary, there is no medical evidence of a link between 
the alleged disability and service.  Therefore, the third 
Caluza prong has not been satisfied, and the veteran's claim 
for service connection for a low back disability is not well-
grounded.  The claim of entitlement to service connection for 
a low back disability is therefore denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, competent medical evidence of a 
nexus between the diagnosed low back disability and service 
is required to well-ground the claim.


ORDER

A well-grounded claim not having been submitted, the claim 
for service connection for low back disability is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

